Citation Nr: 0121787	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the RO which, among other things, denied service 
connection for a low back disability.  In September 1998 the 
veteran appeared and gave testimony at an RO hearing before a 
hearing officer.  A transcript of this hearing is of record.  
In March 1999, the veteran testified at a videoconference 
hearing with the undersigned Acting Member of the Board.  A 
transcript of that hearing is also of record.  

In a decision of August 1999, the Board denied service 
connection for a low back disability.  The veteran 
subsequently appealed this case to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the 
Court vacated and remanded the August 1999 Board decision.  


FINDINGS OF FACT

1.  In August 1999, the Board denied service connection for a 
low back disorder.  

2.  The veteran appealed the August 1999 Board decision 
denying service connection for a low back disorder to the 
Court in October 1999.

3.  In a rating decision of October 2000, the RO granted 
service connection for a low back disability characterized as 
chronic lumbosacral strain with degenerative joint disease of 
the lumbar spine and assigned a 20 percent rating for this 
disability from March 20, 2000.  

4.  In March 2001, the Court vacated and remanded the August 
1999 Board decision denying service connection for a low back 
disorder.  

5.  There currently is no justiciable case or controversy for 
active consideration by the undersigned Acting Member of the 
Board in connection with this appeal.


CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or controversy 
remains before the undersigned Acting Member of the Board at 
this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 19.4, 20.101, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

As noted above, the Board in an August 1999 decision denied 
service connection for a low back disability.  In October 
1999, the veteran appealed to the Court.  The record further 
reveals that the veteran's representative submitted a motion 
with the Board in December 1999 to reconsider the August 1999 
Board decision that denied service connection for a low back 
disorder on grounds of obvious error.  

In a March 2000 letter, the Vice Chairman of the Board 
informed the veteran's representative that review found no 
obvious error in the Board's August 1999 decision and the 
motion for reconsideration was therefore denied.  In a letter 
received by the RO in May 2000, the veteran stated that he 
wished to reopen his claim for service connection for a back 
disorder.  

In September 2000, the veteran's claims folder was returned 
to the RO.  Based on the findings and opinions contained in 
recent VA outpatient treatment records, a recent VA 
orthopedic examination and a recent private medical 
statement, the RO granted service connection for low back 
disability characterized as chronic lumbosacral strain with 
degenerative joint disease of the lumbar spine in a rating 
decision of October 2000.  The RO assigned a 20 percent 
rating for this disability from March 20, 2000.  In February 
2001 the Court granted a motion to vacate the August 1999 
Board decision denying service connection for a low back 
disorder and remand for additional proceedings.  

In light of the October 2000 rating decision by the RO 
granting service connection for a low back disorder, this 
issue is now moot.  Accordingly, there is no justiciable case 
or controversy currently before the Board, as contemplated by 
38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  

For the reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.  


ORDER

The appeal for service connection for a low back disorder is 
dismissed.  


REMAND

As noted, the October 2000 rating decision by the RO granted 
service connection for a low back disability, which was 
assigned a 20 percent rating effective from March 20, 2000.  
The veteran was informed of this decision by letter dated in 
March 2001.  In a letter dated in April 2001, the veteran's 
representative expressed disagreement with the October 2000 
rating action in regard to both the 20 percent rating 
assigned for the veteran's low back disability and the 
effective date for the payment of compensation for this 
disorder.  

The record does not show that a statement of the case 
addressing either of these issues has been provided to the 
veteran.  See  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.26 (2000).  As the filing of a notice of disagreement 
places a claim in appellate status, the requirement that the 
RO issue a statement of the case regarding the issues of the 
propriety of the 20 percent initial rating for the veteran's 
low back disability and entitlement to an earlier effective 
date for the payment of compensation for this disorder is a 
procedural matter requiring remand.  See Manlincon v. West 12 
Vet. App. 238 (1999); see also Godfrey V. Brown, 5 Vet. App. 
127, 132 (1993).  Therefore this case will be returned to the 
RO for issuance of a statement of the case addressing the 
issues of the propriety of the 20 percent initial rating for 
the veteran's low back disability and entitlement to an 
earlier effective date for the payment of compensation for 
this disability.  

Accordingly, this case is REMANDED for the following:  

The RO should provide the veteran and his 
representative with a statement of the 
case addressing the issues of the 
propriety of the 20 percent initial 
rating for the veteran's low back 
disability and entitlement to an earlier 
effective date for the payment of 
compensation for this disability.  These 
issues should be returned to the Board 
for further consideration only if the 
veteran submits a timely substantive 
appeal.  

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 



